Beldock, P. J.,
dissents and votes to affirm the judgment, with the following memorandum: In my opinion, the proof presented a clear-cut issue of fact for the jury as to whether defendant’s guilt was established beyond a reasonable doubt. Its verdict therefore should not be disturbed (cf. People v. Gibson, 301 N. Y. 244). The cases relied on by the majority (such as People v. Porcaro, 6 N Y 2d 248; People v. Oyola, 6 N Y 2d 259) are clearly distinguishable. There, the proof was doubtful and suspicious; here it is not and, as stated, it was sufficient to present the issue of fact for determination by the jury. As to the prejudicial remarks of the prosecutor, under the circumstances here it is my opinion they were not so serious as to affect any substantial right of the defendant; they do not require reversal, especially since no objection was taken to them during the trial (Code Crim. Pro., § 542).